[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-16824                ELEVENTH CIRCUIT
                                                              JULY 2, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                     D.C. Docket No. 07-61284-CV-JIC


BLUEWATER TRADING LLC,
a Delaware Limited Liability Company,
a.k.a. Blue Water Trading LLC,

                                                      Plaintiff-Appellant

                                   versus

FOUNTAINE PAJOT, S.A.,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________
                                (July 2, 2009)

Before DUBINA, Chief Judge, TJOFLAT and COX, Circuit Judges.

PER CURIAM:
                               I. BACKGROUND

      Fountaine Pajot, S.A. (“Fountaine”) is a French vessel manufacturer. In late

2005, Michael Kaye, a resident of St. John, U.S. Virgin Islands, signed a contract to

purchase a new 37' Fountaine Pajot Maryland catamaran power trawler from Willmar

USA, Inc., (“Willmar”), a yacht dealer based in Broward County, Florida. During

presale negotiations, Kaye requested a copy of Fountaine’s written warranty on the

boat. Willmar told Kaye that it did not have a copy of the warranty but that “both

WILLMAR and FOUNTAINE fully back the vessels they sell.” (R.2-57 ¶ 21.) The

purchase contract was subsequently executed in the U.S. Virgin Islands. Before the

yacht was delivered, Kaye formed Bluewater Trading LLC (“Bluewater”), a Delaware

limited liability company, and transferred his interest in the purchase contract to

Bluewater.

      In January 2006, the vessel was delivered to Bluewater in the British Virgin

Islands.     Within weeks of that delivery, Bluewater discovered numerous

manufacturing defects in the vessel and demanded from Willmar and Fountaine a

copy of the written warranty and execution of warranty repairs.

      When the demanded warranty repairs were not performed in a satisfactory

manner, Bluewater sued Willmar and Fountaine in the United States District Court

for the Southern District of Florida. Bluewater’s claims against Fountaine allege

                                         2
violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §§2310(d), 2302(b)(1)(A),

and 16 CFR 702.3, and violation of the Florida Deceptive and Unfair Trade Practice

Act.1 (R.2-57.) Fountaine’s General Manager was served with process while he was

in Miami, Florida, attending the Miami International Boat Show.

       Fountaine moved to dismiss Bluewater’s claims on the grounds that the court

lacked personal jurisdiction over Fountaine and that the forum was inappropriate.

After the parties engaged in extensive discovery and submitted evidence regarding

Fountaine’s contacts in the United States, the district court granted Fountaine’s

motion, holding that Fountaine was not subject to personal jurisdiction in the

Southern District of Florida.

                               II. ISSUES ON APPEAL

       Bluewater appeals the dismissal, arguing that personal jurisdiction over

Fountaine exists pursuant to the Florida long-arm statute or, alternatively, Federal

Rule of Civil Procedure 4(k)(2). Fountaine defends the dismissal, arguing that

personal jurisdiction cannot be asserted over Fountaine and that, even if the district

court erred in finding no personal jurisdiction, the forum selection clause in the

warranty would operate to require dismissal.



       1
       These are the only claims at issue in this appeal. Bluewater obtained a judgment against
Willmar, and that judgment is not challenged in this appeal.

                                              3
                          III. STANDARDS OF REVIEW

       This court reviews de novo the district court’s dismissal for lack of in

personam jurisdiction. Francosteel Corp. v. M/V Charm, 19 F.3d 624, 626 (11th Cir.

1994) (citation omitted).

                                  IV. DISCUSSION

       Bluewater argues that personal jurisdiction can be asserted over Fountaine

pursuant to the Florida long-arm statute at §48.193(1)(a), (g), and (2). Those sections

of the statute state:

       (1) Any person, whether or not a citizen or resident of this state, who
       personally or through an agent does any of the acts enumerated in this
       subsection thereby submits himself or herself and, if he or she is a
       natural person, his or her personal representative to the jurisdiction of
       the courts of this state for any cause of action arising from the doing of
       any of the following acts:

              a) Operating, conducting, engaging in, or carrying on a
              business or business venture in this state or having an
              office or agency in this state.

              ...

              (g) Breaching a contract in this state by failing to perform
              acts required by the contract to be performed in this state.

       ...

       (2) A defendant who is engaged in substantial and not isolated activity
       within this state, whether such activity is wholly interstate, intrastate, or



                                            4
      otherwise, is subject to the jurisdiction of the courts of this state,
      whether or not the claim arises from that activity.

Fla. Stat.§ 48.193(1)(a), (g), and (2).

      In considering whether the Florida long-arm statute authorized the court to

assert personal jurisdiction over Fountaine, the district court reviewed the evidence

of Fountaine’s contacts with the state and concluded that those contacts could not

give rise to jurisdiction under the statute. The court found that Fountaine had

contracts with warranty service providers in Florida, made a few payments to those

providers and Willmar to cover warranty services, paid for a booth at the Miami

International Boat Show annually, and sent a representative to attend that show and

meet with a Willmar representative once a year. In addition, Fountaine sent emails

and marketing materials to Willmar and listed Willmar as its dealer in advertisements

in international boating publications and on a website.

       The court determined that general jurisdiction could not be asserted over

Fountaine because the limited contacts Fountaine had with Florida could not be

described as “substantial and not isolated activity within [Florida].” (R.2-101 at 6

(quoting Fla. Stat. § 48.193(2) (2008)).) We agree. This is not a case like Richard

Bertram & Co. v. Am. Marine, Ltd., 258 So. 2d 335 (Fla. 3d DCA 1972), cited by

Bluewater, where there was a dealer agreement signed in Florida and the foreign



                                          5
manufacturer provided substantial sales support and exercised significant control over

its dealer in Florida. Here, the evidence was that Fountaine did not directly sell

vessels in Florida, did not exercise control over Willmar in its sales or warranty

service, and did not have a contract with Willmar. We do not accept Bluewater’s

invitation to impute Willmar’s contacts with Florida to Fountaine.

      We also agree with the district court that specific personal jurisdiction cannot

be asserted over Fountaine under the Florida statute. First, Fountaine’s contacts did

not rise to the level of “[o]perating, conducting, engaging in, or carrying on a

business or business venture in this state” as required by Fla. Stat. § 48.193(1)(a).

Thus, Bluewater’s claim could not arise out of Fountaine’s operation of a business

within Florida, as required by Fla. Stat. § 48.193(1)(a). Neither did it arise out of

Fountaine’s breach of a contract “by failing to perform acts required by the contract

to be performed in this state,” as required to assert jurisdiction under Fla. Stat. §

48.193(1)(g).

      Finally, we agree that Federal Rule of Civil Procedure 4(k)(2) does not provide

a basis for assertion of personal jurisdiction over Fountaine. As stated above,

Fountaine’s contacts with Florida are limited. And, even when considered in

conjunction with Fountaine’s other contacts with the United States (attendance at the




                                          6
Annapolis Boat Show2), they are insufficient for the assertion of personal jurisdiction

to comport with due process.

       Finding no personal jurisdiction, we need not address Fountaine’s forum

selection clause argument.

                                    V. CONCLUSION

       For the foregoing reasons, we affirm the judgment.

       AFFIRMED.




       2
        The district court addressed Bluewater’s assertion that Fountaine had additional contacts
with the United States by virtue of selling the vessel to Bluewater in the U.S. Virgin Islands by
concluding, based on undisputed evidence, that: (1) Fountaine was not a party to the purchase
agreement, and (2) delivery of the vessel was made in the British Virgin Islands.

                                               7